        Case 6:21-cv-00045-BMM Document 12 Filed 08/16/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               HELENA DIVISION



 LEPROWSE CONTRACTING,                        CV-21-045-H-BMM
 INC., PAUL LEPROWSE,

                     Plaintiff,                   ORDER

 vs.

 KATHLEEN TERRIO, EDWARD
 BEAUDETTE,

                     Defendant.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. This case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

       2. The Clerk of Court is directed to forthwith notify the parties of the

making of this order.
 Case 6:21-cv-00045-BMM Document 12 Filed 08/16/21 Page 2 of 2



DATED this 16th day of August, 2021.
